Citation Nr: 0323120	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  99-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected sacroiliac strain with 
herniation and with resultant degenerative joint disease of 
the lumbar spine.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from 
February 1958 to July 1960.

This matter originated from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO) that, inter alia, denied the 
veteran's claim for an increased disability evaluation for 
his low back disorder, and denied his claim for a total 
rating based on individual unemployability due to service-
connected disabilities.  When these issues were last before 
the Board of Veterans' Appeals (Board) in August 2002, 
additional development was undertaken.  That development was 
completed, and the case is ready for further appellate 
review. 


REMAND

Pursuant to the Board's August 2002 development memorandum, 
private and VA treatment records and examination reports were 
obtained and have been associated with the claims file.  
Since this evidence is pertinent to the veteran's claims, and 
since it has not been considered by the RO, and the veteran 
has not submitted a statement waiving such consideration, it 
must be referred to the RO for initial review.  38 C.F.R. 
§ 20.1304 (2002); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Secondly, there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law eliminated the former statutory requirement that 
claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, a decision was issued in the United States Court of 
Appeals for the Federal Circuit that interpreted the effect 
of the VCAA on claims for veterans' benefits, including the 
appellant's claim.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Among other things, this decision asserted that 
appellants must be afforded one year to respond to any 
request for development information under the VCAA.  Although 
the Board provided notice of the VCAA to the veteran in an 
August 2002 decision regarding other issues, the veteran has 
not been provided such notice regarding the issues considered 
herein.  Consequently, the RO must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in the aforementioned Federal Circuit Court 
decision and the holding of the United States Court of 
Appeals for Veterans Claims in Quartuccio v. Principi and 
determine whether any additional notification or development 
action is required under the VCAA.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  In 
particular, the veteran should be provided 
a letter notifying him of the provisions 
of the VCAA and their effect on his 
particular claims.  The letter should 
specifically identify the type of evidence 
needed to substantiate his claims.  This 
letter should also contain a statement as 
to which portion of evidence, if any, is 
to be provided by the claimant and which, 
if any, VA will attempt to obtain for the 
claimant.  An appropriate period of time 
should be allowed for response to this 
letter.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should consider all of the 
evidence of record, including any records 
received subsequent to the RO's issuance 
of the pertinent statement of the case 
and supplemental statement of the case in 
October 2001, and readjudicate the 
veteran's claims.  If a complete grant of 
the claims remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless otherwise 
notified; however, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


